 
REPURCHASE AGREEMENT
 
This Agreement (the “Agreement”) is made as of the 16th day of September, 2011
by and among RFG Acquisition II Inc., a Delaware corporation having its offices
at c/o RainMaker Financial Group Inc., P.O. Box (the “Company”) and Richard F.
Beston, Jr. and John W. Branch (the “Sellers”).


WITNESSETH:
 
WHEREAS, the Sellers own an aggregate of 2,500,000 shares (the “Shares”) of the
Company’s common stock, par value $.0001 per share (“Common Stock”) as set forth
on Schedule I hereto; and
 
WHEREAS, the Sellers desire to sell to the Company, and the Company desires to
repurchase the Shares from the Seller, on and subject to the terms of this
Agreement;
 
WHEREFORE, the parties hereto hereby agree as follows:
 
ARTICLE I
SALE AND PURCHASE OF THE SHARES


1.1.   Sale of the Shares.  Subject to the terms and conditions of this
Agreement, and in reliance upon the representations, warranties, covenants and
agreements contained in this Agreement, the Sellers shall sell the Shares to the
Company, and the Company shall re-purchase the Shares from the Seller, for a
purchase price equal to an aggregate sum of twenty-five thousand dollars
($25,000) (the “Purchase Price”), and allocated to the Sellers, as set forth on
Schedule I attached hereto.
 
1.2.   Closing.  The purchase and sale of the Shares shall take place at a
closing (the “Closing”) upon the execution and delivery hereof.
 
1.3.   Deliveries. At the Closing:
 
(a) The Sellers shall deliver to the Company a certificate representing the
Shares, duly endorsed in form for transfer to the Company.
 
(b) The Company shall deliver the aggregate Purchase Price to the Sellers
pursuant to the wire instructions attached hereto as Exhibit A and the Sellers
each agree and acknowledge that the delivery of the Purchase Price pursuant to
the instructions provided on the attached Exhibit A shall constitute delivery of
the Purchase Price to the Sellers pursuant to this Section 1.3(b).
 
(c) At and at any time after the Closing, the parties shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.
 
ARTICLE II
REPRESENTATIONS, WARRANTIES AND COVENANTS


The Sellers hereby make the following representations and warranties to and
covenants with the Company, which shall be true and correct through the date of
the Closing as if made on that date:
 
2.1.   The Sellers have the requisite power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and otherwise
to carry out its obligations hereunder. No consent, approval or agreement of any
individual or entity is required to be obtained by the Sellers in connection
with the execution and performance by the Sellers of this Agreement or the
execution and performance by the Sellers of any agreements, instruments or other
obligations entered into in connection with this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
2.2.   The Sellers own the Shares free and clear of all any and all liens,
claims, encumbrances, preemptive rights, right of first refusal and adverse
interests of any kind. The Sellers are not a party to any agreement or
understanding pursuant to which the Shares are to be transferred.
 
2.3.   Richard F. Beston, Jr. confirms that he is the President and sole
director of the Company immediately prior to the Closing. The Seller and Company
also acknowledge that immediately prior to the repurchase contemplated hereby
the Company may issue and sell shares of Common Stock to certain purchasers at a
per share purchase price that may be lower or higher than the Purchase Price
paid for the Shares.
 
ARTICLE III
TERMINATION


3.1.   Termination by Mutual Agreement.  This Agreement may be terminated at any
time by mutual consent of the parties hereto, provided that such consent to
terminate is in writing and is signed by each of the parties hereto.
 
ARTICLE IV
MISCELLANEOUS


4.1.   Entire Agreement.  This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement.  No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver.  No
course of conduct or dealing or trade usage or custom and no course of
performance shall be relied on or referred to by any party to contradict,
explain or supplement any provision of this Agreement, it being acknowledged by
the parties to this Agreement that this Agreement is intended to be, and is, the
complete and exclusive statement of the agreement with respect to its subject
matter.  Any waiver shall be limited to the express terms thereof and shall not
be construed as a waiver of any other provisions or the same provisions at any
other time or under any other circumstances.
 
4.2.   Severability.  If any section, term or provision of this Agreement shall
to any extent be held or determined to be invalid or unenforceable, the
remaining sections, terms and provisions shall nevertheless continue in full
force and effect.
 
4.3.   Notices.  All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or similar means of communication if receipt is confirmed or if
transmission of such notice is confirmed by mail as provided in this Section
4.3.  Notices shall be deemed to have been received on the date of personal
delivery or telecopy or attempted delivery.  Notice shall be delivered to the
parties at the following addresses:
 
 
-2-

--------------------------------------------------------------------------------

 
 
If to the Company: 
RFG Acquisition II Inc.

c/o RainMaker Financial Group Inc.
P.O. Box 586
Orland Park, IL 60462
Phone: (312) 286-4826


With a copy to: 
Richardson & Patel LLP

750 Third Avenue
9th Floor
New York, NY 10017
Phone: 212-869-7000
Fax: (917) 677-8165


If to Sellers: 
Richard F. Beston, Jr.

c/o RainMaker Financial Group Inc.
650 Warrenville Road, Suite 101
Lisle, IL 60532
Phone: (312) 286-4826


Either party may, by like notice, change the address, person or telecopier
number to which notice shall be sent.
 
4.4.   Governing Law.  This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware applicable to agreements
executed and to be performed wholly within such State, without regard to any
principles of conflicts of law.
 
4.5.   Waiver of Jury Trial.  EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN THE EVENT OF ANY SUIT, ACTION OR PROCEEDING TO ENFORCE THIS
AGREEMENT OR ANY OTHER ACTION OR PROCEEDING WHICH MAY ARISE OUT OF OR IN ANY WAY
BE CONNECTED WITH THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS.
 
4.6.   Parties to Pay Own Expenses.  Each of the parties to this Agreement shall
be responsible and liable for its own expenses incurred in connection with the
preparation of this Agreement, the consummation of the transactions contemplated
by this Agreement and related expenses.
 
4.7.   Successors.  This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and permitted assigns; provided, however, that no party may assign this
Agreement or any of its rights under this Agreement without the prior written
consent of the other parties.
 
4.8.   Further Assurances.  Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.
 
 
-3-

--------------------------------------------------------------------------------

 
4.9.   Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
4.10.   No Strict Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties with the advice of counsel to
express their mutual intent, and no rules of strict construction will be applied
against any party.
 
4.11.   Headings.  The headings in the Sections of this Agreement are inserted
for convenience only and shall not constitute a part of this Agreement.
 


[Remainder of this page intentionally left blank.]


 
-4-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



   
PURCHASER
 
RFG ACQUISITION II INC.
               
By:   /s/ Richard F. Beston, Jr.
   
         Richard F. Beston, Jr., President
                     
SELLERS
               
/s/ John W. Branch
   
John W. Branch
 
 
 
/s/ Richard F. Beston, Jr.
   
Richard F. Beston, Jr.

 

 
 
-5-

--------------------------------------------------------------------------------

 






SCHEDULE I


Seller
No. of Shares
Purchase Price
Richard F. Beston, Jr.
1,250,000
$  12,500
John W. Branch
1,250,000
$  12,500

 
 
 
 
-6-

--------------------------------------------------------------------------------

 

 
Exhibit A


WIRE INSTRUCTIONS


To be provided under separate cover.


 
-7-

--------------------------------------------------------------------------------

 